Citation Nr: 1445216	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-40 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for alopecia/hair loss (claimed as male pattern baldness/hair loss).

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a skin disorder (claimed variously as skin cancer, chloracne, porphyria cutanea tarda (PCT), rash, and/or infected hair follicles with staphylococci infection).

5.  Entitlement to service connection for a lung/pulmonary disorder.

6.  Entitlement to service connection for cervical spine disorder.

7.  Entitlement to service connection for a bilateral shoulder disorder.

8.  Entitlement to service connection for a left hip disorder.

9.  Entitlement to service connection for a bilateral foot disorder.

10.  Entitlement to service connection for a bilateral peripheral neuropathy of the upper and lower extremities (claimed as acute peripheral neuropathy of the left leg).

11.  Entitlement to service connection for headaches.

12.  Entitlement to an initial disability rating in excess of 20 percent for service-connected degenerative disc and joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active service from December 1965 to September 1967; he is shown to have service in the Republic of Vietnam from July 1966 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.  

In October 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This case was initially before the Board in January 2012, when it denied reopening a claim of service connection for dental trauma, and denied service connection for diabetes and erectile dysfunction.  The Board considers those issues final at this time and will no longer address those issues.  The remaining issues were remanded for further development; following the completion of that development, the case has been returned to the Board for further appellate review.  As will be discussed further herein, with regard to the issues being decided, the Board finds that the agency of original jurisdiction substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As will be discussed further in the Remand below, during the pendency of this appeal, in October 2012, the agency of original jurisdiction service connection for the Veteran's lumbar spine disability and assigned an initial 20 percent disability rating, effective March 18, 2008.  The Veteran subsequently timely filed a notice of disagreement as to the initially assigned disability rating.

On appeal, the Board has broadened the peripheral neuropathy claim in order to encompass all extremities in light of the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record)

The issues of entitlement to service connection for bilateral hand/arm disorders, a gastrointestinal disorder, and bilateral hearing loss, tinnitus and a vestibular disorder (possibly collectively Meniere's disease) has been raised by the record in several statements, but have not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over them, and they are referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The orthopedic (cervical spine, lumbar spine, bilateral shoulders, left hip, and bilateral feet) issues, headaches, peripheral neuropathy, skin, and lung/pulmonary issues are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran is shown to have a currently-diagnosed anxiety disorder.

2.  The Veteran's service records demonstrate that he served in the Republic of Vietnam from July 1966 through September 1967, as a single-engine airplane mechanic.

3.  The Veteran's statements regarding experiencing incoming small arms, mortar, and rocket fire during his period of service in the Republic of Vietnam is consistent with the types, places, and circumstances of such service.

4.  Resolving doubt in the Veteran's favor, the evidence demonstrates that the Veteran's current psychiatric disorder is due to or otherwise the result of his active  service, to include the fear of hostile military activity due to his service in the Republic of Vietnam.

5.  The Veteran is currently shown to be diagnosed with male pattern baldness/hair loss, rectal prolapse, and hemorrhoids; such conditions were not noted on his October 1965 enlistment examination, and he is, therefore, presumed sound as to those conditions.

6.  The Veteran is presumed to have been exposed to herbicides as a result of his service in the Republic of Vietnam.  

7.  Alopecia/hair loss, rectal prolapse, and hemorrhoids are not disorders which are recognized as presumptively due to herbicide exposure.

8.  The Veteran's service treatment records are void of any evidence in service of hair loss/alopecia, hemorrhoids, or rectal prolapse.  

9.  The preponderance of the evidence of record does not show that hemorrhoids, rectal prolapse, or male pattern baldness/hair loss either began in or was otherwise the result of active service, to include presumed herbicide exposure therein.




CONCLUSIONS OF LAW

1.  The criteria establishing service connection for an anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria establishing service connection for alopecia/hair loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria establishing service connection for hemorrhoids and/or rectal prolapse have not been met.  38 U.S.C.A. §§ 1110, 1111, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In light of the favorable decision with regard to the issue of service connection for a psychiatric disorder, as discussed below, further discussion with respect to VCAA is not warranted at this time, as this decision represents a full award of benefits able to be awarded on appeal as to that issue.

Regarding the alopecia/hair loss and hemorrhoids/rectal prolapse claims, the Veteran was sent a letter in November 2008 that provided information as to what evidence was required to substantiate those claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an October 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

Specifically, the Board notes that a remand for additional Social Security records, as discussed further below, is not required as the Veteran has not indicated that he receives Social Security benefits for his hemorrhoids/rectal prolapse or alopecia/hair loss conditions herein denied.  In light of the Veteran's statements of record which demonstrate that the Social Security records would not be potentially relevant to the claims herein decided, the Board finds that adjudication of those claims need not be delayed further at this time.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Also, the Board acknowledges that the claims herein decided were the subject of a previous VA remand, including scheduling the Veteran for dermatological and hemorrhoid/rectal VA examinations; the Veteran underwent VA examinations of his alopecia/hair loss and hemorrhoids conditions in March 2012, and those examination reports are of record at this time.  Therefore, the Board finds that its remand order has been substantially complied with respecting the claims herein decided, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Psychiatric Disorder

On appeal, the Veteran has averred that his psychiatric disorder is a result of his service in the Republic of Vietnam; he stated that he has been anxious since his return from Vietnam and his discharge from service.  

The Veteran underwent a VA psychiatric examination in February 2003, at which time the examiner diagnosed the Veteran with an anxiety disorder, not otherwise specified.  He noted that the "Veteran is frustrated and feels helpless in his attempts to resolve financial issues with his bank.  As a result, he feels anxious most of the time and is vulnerable to his medical conditions."  In Axis IV, financial difficulties and social isolation were noted.  However, no formal medical opinion regarding the Veteran's psychiatric disorder's etiology was rendered at that time.  

The Veteran underwent another VA psychiatric examination in March 2012.  During that examination, the Veteran reported that he was in the Republic of Vietnam for approximately 14 months as a mechanic technician; while stationed at Vung Tau, he stated that he served all over the country.  The Veteran denied direct combat, though he stated that "he was frequently under small arms, mortar, and rocket fire," while traveling around the country in "planes that were shot at."  The Veteran reported having "some irritability, intrusive memories, nervousness, sleep disturbance, and mild difficulty transitioning back into civilian life" as a farmer since returning from the Republic of Vietnam.  

After examination, the examiner diagnosed the Veteran with an anxiety disorder, not otherwise specified.  She further opined that "it is at least as likely as not (50 percent probability) that this condition is associated with the Veteran's history of combat activities in Vietnam/fear of terrorist/hostile military activity-he was flying on places and shot at-he worked as a mechanic and traveled from Vung Tau to other bases."  She further opined that the Veteran's psychiatric disorder did not warrant a diagnosis of posttraumatic stress disorder (PTSD) at that time because all of the criteria for that disorder was not met given that he failed to report "persistent intrusive memories, hyperarousal re-experiencing, avoidance military subjects, etc."

An October 2008 Personnel Information Exchange System (PIES) response confirms that the Veteran served in the Republic of Vietnam from July 9, 1966 to September 9, 1967; his Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) further corroborates that the Veteran's military occupational specialty was that a of "single engine airplane mechanic."  

Based on the foregoing, the Board concedes that the Veteran has been diagnosed with an anxiety disorder.  The first element of service connection is therefore met.  

The Veteran further reported that his symptoms began during active service and that, while he did not see direct combat, he was often shot at or experienced small arms, mortar, and rocket fire while stationed in the Republic of Vietnam.  He also stated that he flew to different bases in the Republic of Vietnam from his duty station in Vung Tau several times in airplanes that were "shot at."  The Board notes that such evidence is consistent with the "types, places and circumstances" of his service, including his deployment to the Republic of Vietnam.  The Board therefore concedes that in-service injury or event in this case, and therefore, the second element of service connection has been met.  See 38 U.S.C.A. §§ 1154(a) (West 2002); see also 38 C.F.R. § 3.304(f) (2013).

Regardless of the lack of service personnel records in the claims file, and the lack of any in-service evidence of any psychiatric treatment or diagnosis, the Board finds that service connection is warranted in this case in light of the March 2012 examiner's opinion that his current anxiety disorder is the result of his fear of hostile military activity in the Republic of Vietnam, including his experiencing of incoming small arms, mortar, and rocket fire which is the conceded in-service injury/event above.  Therefore, the evidence of record clearly demonstrates a nexus between the Veteran's currently-diagnosed anxiety disorder and the conceded in-service injury or event in this case.  

Accordingly, by resolving all doubt in the Veteran's favor, service connection for an anxiety disorder is warranted in this case.  See 38 C.F.R. §§ 3.102, 3.303, 3.304.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Alopecia/Hair Loss

On appeal, the Veteran has asserted that his hair loss began during active service; or alternatively, was the result of his exposure to Agent Orange/tactical herbicides as a result of his service in the Republic of Vietnam.

As an initial matter, as noted above in the Introduction, the Veteran is shown to have service in the Republic of Vietnam; therefore, his exposure to herbicides in this case is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013).  Alopecia/hair loss, however, is not on the presumptive list of diseases for which service connection can be awarded.  See 38 C.F.R. § 3.309(e) (2013).  Accordingly, the Board will proceed with other service connection theories at this time.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Turning to the evidence of record, the Board notes that the Veteran's service treatment records do not demonstrate any hair loss/alopecia during active service; there is no complaints of such occurring, nor is there any evidence demonstrating hair loss at that time.  The Veteran's separation examination in September 1967 noted a normal head examination.  The Veteran did not report any hair loss or other type of similar symptomatology on his report of medical history at that time.  

The Board has reviewed the Veteran's private treatment records in the claims file; none of those records demonstrate any complaints of, treatment for, or diagnosis of any alopecia or hair loss disorders.

The Board has also reviewed the VA treatment records in the claims file from May 2000 through August 2010, and those treatment records also do not demonstrate any treatment for, complaints of, or diagnosis of any alopecia/hair loss disorder.  

The Board notes that the Veteran underwent a June 2003 VA general medical examination, at which time no report was made of hair loss by the Veteran, nor was any hair loss disorder noted on examination; his head and face examination was normal at that time.  

The Veteran underwent a VA dermatological examination in March 2012, at which time he was diagnosed with male pattern baldness beginning in the 1960s, as per the Veteran's report.  During that examination, the Veteran reported that he started losing hair over the top of his head while he was in Vietnam.  He reported that he has never been seen for the hair loss.  He has not had any rashes on his scalp and reported that the hair loss does not seem to be related in any way to a scalp rash.  The hair loss has progressed over the years and now involves the entire vertex of the scalp and upper occipital area.  He does not treat this in any way and has not used oral or topical medications for this.  He believes that this might possibly be due to Agent Orange exposure while in Vietnam because there are no other males in his family who have hair loss on their scalp.  After examination, the examiner opined as follows:

[I]t is less likely as not that the Veteran's . . . male pattern hair loss . . . began in or [is] otherwise attributable to the Veteran's active service, to include exposure to herbicides and/or in-service skin complaints.  This is based on the fact that the Veteran had only a single visit during active duty for a skin condition, and that was tinea which has since resolved.  His present skin conditions are not related in any way to tinea and are totally different skin conditions. . . . In addition, review of the medical literature, including uptodate.com, does not report that . . . male pattern hair loss . . . [is] related in any way to herbicide/Agent Orange exposure. . . . It is this examiner's opinion that it is less likely as not that the Veteran's current hair disorder of male pattern baldness is proximally due to or the result of his [other presently diagnosed skin conditions].  This is based on the fact that his hair loss pattern is typical for male pattern baldness, he had no skin disorder in the location of the male pattern hair loss and male pattern hair loss is not caused by skin disorders.  In addition it is this examiner's opinion that it is less likely as not that his current hair loss has been aggravated . . . by [his other presently diagnosed skin conditions].  This is based on the fact that the male pattern hair loss is not located in the area of his [other presently diagnosed skin conditions].  This examiner acknowledges the Veteran's report of continuity of symptomatology.  However, claims file review clearly shows that there were no medical visits for skin conditions during active duty that were related in any way to his present skin conditions. . . . There is no documented hair loss condition during active duty or for many years [there]after.  

Based on the foregoing evidence, the Board finds that the Veteran has a diagnosis of male pattern hair loss/baldness.  Therefore, the first element of service connection has been met.  

The Veteran is competent to state that he had hair loss during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

However, the Board finds that the Veteran is not credible in those assertions.  There is no treatment for, complaints of, or diagnosis of any hair loss either in service or 
for many years thereafter.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).

While the Board acknowledges that lack of contemporaneous records does not, in and of itself, render lay testimony not credible, Buchanan v Nicholson, 451 F.3d 1331 (Fed Cir. 2006), the Board notes that the Veteran's head/scalp was specifically examined in September 1967 on separation from service and no hair loss was noted at that time.  Moreover, the Veteran significantly did not report any hair loss on his report of medical history at that time.  The Board finds that the Veteran is not credible because the contemporaneous evidence of record does not demonstrate any evidence of hair loss at that time, as he has alleged.  

Insofar as the Veteran has averred that he was exposed to Agent Orange/tactical herbicides, and such has been presumed, as noted above, the Board finds that the second element of service connection has been met in this case only as to that exposure.  

Turning to the nexus element, the Board notes that the Veteran is not competent to render a medical opinion in this case.  See Jandreau, supra; Jones, supra.  This leaves the March 2012 VA examiner's opinion as the sole competent evidence regarding the nexus element.  The examiner's opinion clearly notes that the Veteran's hair loss is not the result of herbicide exposure, as the medical literature does not demonstrate such a link.  

Moreover, even if the Board were to presume the Veteran credible as to his statements that his symptomatology was present since service, the nexus element would not be abrogated in this case as alopecia/hair loss is not on the list of chronic diseases in 38 C.F.R. § 3.309(a).  See Walker, supra.  

Again, the only competent evidence regarding a nexus to service is the March 2012 examiner's opinion.  The examiner specifically considered the Veteran's in-service evidence and his lay statements, and came to the conclusion that the Veteran's hair loss was not related to his active service.  The Board finds that this evidence is the most competent, credible, and probative of record.  

Accordingly, the Board must deny service connection for alopecia/hair loss at this time based on the evidence of record in this case.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Hemorrhoids/Rectal Prolapse

On appeal, the Veteran has averred that his hemorrhoids either began in active service or are the result of his exposure to Agent Orange/tactical herbicides as a result of his service in the Republic of Vietnam.  

As an initial matter, as noted above in the Introduction, the Veteran is shown to have service in the Republic of Vietnam; therefore, his exposure to herbicides in this case is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013).  Hemorrhoids and rectal prolapse, however, are not on the presumptive list of disease for which service connection can be awarded on a presumptive basis in this case.  See 38 C.F.R. § 3.309(e) (2013).  Accordingly, the Board will proceed with other service connection theories at this time.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Turning to the evidence of record, the Veteran's service treatment records are void of any complaints of, treatment for, or diagnosis of any hemorrhoids during active service.  The Board notes that the Veteran had a single complaint of "constipation" in September 1966, though no hemorrhoids or other rectal problems were reported at that time.  However, the Veteran's separation examination in September 1967 demonstrated a normal rectum and anus; on his associated report of medical history, the Veteran additionally denied any "stomach, liver or intestinal trouble" or "piles or rectal disease."
In a June 2003 VA general medical examination, the Veteran was diagnosed with internal hemorrhoids; apparently a colonoscopy a year prior noted the Veteran's diverticulitis and internal hemorrhoids.  The Veteran reported having problems with hemorrhoids "since the 1970s, and he has recurrent itching and bleeding with no pain."  He noted that the last time he had bleeding was two weeks prior to the examination, and that he used over-the-counter Preparation H and hydrocortisone cream for relief.  No opinion regarding etiology was rendered at that time.  

The Board has reviewed the Veteran's private treatment records, which are void of any complaints, treatment, or diagnosis of hemorrhoids.  Likewise, the Board has reviewed all of the Veteran's VA treatment records from May 2000 through August 2010, which are of record, and which generally just demonstrate continued treatment for hemorrhoids, if such condition is mentioned in those records at all.  The Veteran's VA treatment records do not demonstrate any discussion or mention of any etiological cause of the Veteran's hemorrhoid condition.

The Veteran also underwent a VA hemorrhoid examination in March 2012.  He was diagnosed with internal/external hemorrhoids since 2002 and rectal prolapse since 2009.  With regard to his medical history of rectal problems, the Veteran reported that his rectal issues began prior to service, when he would have very hard stools and he would have to push the rectal mucosa back into his anus with his fingers; he reported that he "was particularly symptomatic during high school at the age of 15-16 and that he used Preparation H with benefit."  He further reported that he continued to have similar problems during service, three to four times a week; he believes that his rectal issues were "aggravated during his tour in Vietnam when he could not have a bowel movement on a regular basis and would have occasional hard stools.  He report[ed] that after his service discharge, he continued to have similar symptoms over the years."  He reported self-medicating his rectal prolapse himself and using Preparation H.  He reported that he was not seen for treatment for this condition until one to two years earlier.  

After examination of the Veteran, the examiner checked the box that noted that his "claimed condition was less likely than not incurred in or caused by claimed in-service injury, event or illness."  The examiner explained as follows:
It is this examiner's opinion that it is less likely as not that the Veteran's rectal prolapse and hemorrhoids began in or are attributable to the Veteran's active service to include his reports of hemorrhoids in service.  This is based on the fact that the Veteran clearly reports pre-active duty onset of this condition.  Although the Veteran reports a continuity of symptoms, there is no evidence of any worsening or aggravation of this condition during active duty based on the fact that there are no recorded visits for this condition during active duty.  There is a single visit during active duty for constipation, at which time there was no mention of rectal prolapse or hemorrhoids.  Also, he was not seen for this condition by medical providers until 35 years after service discharge.  In addition, review of the medical literature, including uptodate.com, does not show any evidence that rectal prolapse and hemorrhoids are caused by herbicides, including Agent Orange.

Based on the foregoing evidence, the Board finds that service connection for hemorrhoids and rectal prolapse must be denied.  The Board, however, concedes that the first element of service connection for those conditions has been met in this case.

Turning to the second element, the Board notes that the Veteran's October 1965 induction examination does not demonstrate any indication of any pre-existing rectal condition, including hemorrhoids or rectal prolapse.  Accordingly, the Board notes that the Veteran's is due the presumption of soundness.  

Despite the Veteran's quite extensive statements on examination and in some statements of record that he had a pre-existing rectal condition, the Board finds that the Veteran is presumed sound at this time with regards to his rectal condition based on the lack of pre-existing medical evidence demonstrating clear diagnoses of rectal prolapse and hemorrhoids, as well as his denial of the any piles or rectal disease on the October 1965 report of medical history and the normal anus and rectum examination on entrance.  

In short, there is no clear and unmistakable evidence of a pre-existing condition in this case, despite the Veteran's lay statements to the contrary.  Accordingly, the Board finds that it cannot rebut the presumption of soundness in this case and therefore, the Veteran must be presumed sound with regards to his hemorrhoids and rectal prolapse on entrance into service.  See 38 U.S.C.A. §§ 1111 (West 2002).  This case is, therefore, a claim of service connection, not a claim for aggravation.  

With regard to the Veteran's statements that he had a rectal problem during active service, the Board notes that there is simply no evidence of record to support any in-service event or injury on which service connection can be granted in this case.  

The Veteran has stated that he has hemorrhoids during active service.  While competent to state symptoms that he experienced, he lacks the medical knowledge and expertise to render a diagnosis or to give a medical nexus opinion in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Insofar as the Veteran has stated that he had rectal prolapse and hemorrhoid symptomatology during active service, the Board finds that he is not credible in those statements.  First, the Board notes that there is one sole instance during active service in which he complained of constipation in September 1966.  There is no follow-up or continued complaints of constipation, nor is there any other symptomatology suggesting hemorrhoids or rectal prolapse noted at that time.  The Veteran additionally denied any symptoms at separation from service and his rectum and anus examination on separation were noted as being normal.  

Moreover, the first evidence of any internal hemorrhoids in the medical record appears in the February 2003 VA examination, which noted a 2002 colonoscopy showed hemorrhoids.  Prior to 2002, there is no evidence of hemorrhoids or other rectal issues in the medical record.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).  The objective evidence simply does not support the Veteran's contentions.  

Moreover, the Veteran's lay statements that he suffered hemorrhoid and rectal prolapse symptoms during active service are inconsistent in the record.  The Board specifically notes that the Veteran's report of medical history in his February 2003 general medical examination has the onset of his rectal symptomatology-which did not include rectal prolapse at that time-in the 1970's, which is at least 3 years after discharge from service, not during service as he now alleges.  

Given that such evidence is more contemporaneous with the Veteran's period of service and has less bias in light of that examination being for a nonservice-connected pension claim instead of service connection benefits, the Board finds that his statements in 2003 are more credible and probative with regards to the onset of his symptomatology, rather than his more-biased, later statements of record.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Buchanan v Nicholson, 451 F.3d 1331 (Fed Cir. 2006) (lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  As a finder of fact, the Board may weigh the absence of contemporaneous medical records when assessing the credibility of the lay evidence); Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (when determining whether lay evidence is satisfactory, the Board may properly consider internal consistency, facial plausibility, consistency, with other evidence submitted on behalf of the Veteran, and demeanor of witness (if hearing held)); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

As there is no evidence of any rectal dysfunction or hemorrhoids during active service and the Veteran is considered not credible as to his statements that he experienced those symptoms at that time, the sole in-service injury or event for purposes of the second element of service connection in this case is the Veteran's presumed exposure to herbicides.  Thus, insofar as the Veteran's service connection claim has a demonstrated in-service event or injury, the Board finds that his presumed exposure to herbicides satisfies that requirement and to that extent only is there any in-service event or injury.

Turning to the nexus element, again, the Board notes that the Veteran is not competent to render a medical opinion in this case.  See Jandreau, supra; Jones, supra.  This leaves the March 2012 VA examiner's opinion as the sole competent evidence regarding the nexus element.  The examiner's opinion clearly notes that the Veteran's hemorrhoids are not the result of herbicide exposure, as the medical literature does not demonstrate such a link.  

Moreover, even if the Board were to presume the Veteran credible as to his statements that his symptomatology was present since service, the nexus element would not be abrogated in this case as hemorrhoids is not on the list of chronic diseases in 38 C.F.R. § 3.309(a).  See Walker, supra.  

Again, the only competent evidence regarding a nexus to service is the March 2012 examiner's opinion.  The examiner specifically considered the Veteran's in-service evidence of constipation and his lay statements, and came to the conclusion that the Veteran's hemorrhoids were not related to his active service.  The Board finds that this evidence is the most competent, credible, and probative of record.  

Accordingly, the Board must deny service connection for hemorrhoids at this time based on the evidence of record in this case.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Service connection for an anxiety disorder is granted.

Service connection for alopecia/male pattern baldness/hair loss is denied.

Service connection for hemorrhoids and rectal prolapse is denied.


REMAND

As indicated above, during the pendency of this appeal, the agency of original jurisdiction awarded service connection for the Veteran's lumbar spine disability in an October 2012 rating decision; he was assigned a 20 percent disability rating for that disability, effective March 18, 2008.  In a February 2013 correspondence titled "Notice of Disagreement," the Veteran disagreed with his lumbar spine disability as evaluated above.  As a timely notice of disagreement with that issue has been received, the Veteran has appropriately initiated the appellate process respecting the lumbar spine claim, and VA has a duty to issue a Statement of the Case as to that issue so that the Veteran may complete an appeal by filing a substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the increased disability rating claim for his lumbar spine disability is remanded at this time.

In a March 2010 statement, the Veteran indicated that he received Social Security benefits due to his lung/pulmonary condition; in other statements, he has indicated that he is unable to work and/or is on Social Security as a result of a milieu of orthopedic issues, including a number of those on appeal at this time.  After review of the claims file, it does not appear that any Social Security records are in the claims file or that any attempt to obtain those records has been made at this time.  Therefore, a remand is necessary in order for attempts to obtain any outstanding and potentially relevant Social Security records at this time.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Regarding the Veteran's cervical spine claim, the Board notes that the March 2012 VA examiner's opinion does not address any secondary service connection opinion respecting the Veteran's now-service-connected lumbar spine disability.  Therefore, the Board finds that such opinion is inadequate at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

With regard to the Veteran's bilateral shoulder, bilateral feet, and left hip claims, the Board notes that secondary service connection opinions were rendered, but those opinions did not address the aggravation component of the secondary service connection opinion.  Accordingly, the Board also finds that those opinions are inadequate.  See Id.

With regards to the Veteran's peripheral neuropathy claim, the March 2012 examiner opined that such was not caused or aggravated by the Veteran's lumbar spine, though no rationale for that opinion was given.  It additionally noted that the Veteran's right knee was service connected, which is currently factually inaccurate as the only service-connected condition is the lumbar spine disability.  The examiner finally did not address whether the peripheral neuropathy is related to the Veteran's lumbar spine (i.e., whether the peripheral neuropathy is radiculopathy of the lumbar spine).  That opinion is inadequate as well.  See Id.

With regard to both the pulmonary and skin claims, the March 2012 examiner opined that those disorder "clearly pre-existed" service by the Veteran's own reports.  The Board notes that neither of those conditions were "noted" on the October 1965 enlistment examination, and there is no clear and unmistakable evidence of record to demonstrate that any pulmonary or skin conditions pre-existed active service.  Accordingly, the Board finds that the Veteran is presumed sound as to those conditions on enlistment into active service.  See 38 U.S.C.A. § 1111 (West 2002).  

In light of this finding, and in light of the skin examiner's failure to address the Veteran's penile lesion that is noted in the record but had resolved prior to the examination, the Board finds that new VA examinations are necessary in order to obtain new medical opinions in this case.  See Barr, supra.  

Regarding the headaches claim, the Board notes that such is intertwined with the cervical spine claim that is being remanded, as noted above; accordingly, the headache claim is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall readjudicate the increased disability rating issue for the Veteran's lumbar spine disability.  The agency of original jurisdiction is directed to promulgate a Statement of the Case on that issue and to provide the appellant with the appropriate notice of appellate rights.  If the claim is not resolved to the appellant's satisfaction, he should be provided with a statement of the case and an appropriate opportunity to respond thereto.  The issue should be returned to the Board only if a timely substantive appeal is received.

2.  The agency of original jurisdiction shall obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

3.  The agency of original jurisdiction shall obtain any relevant VA treatment records from the Wichita and Hays VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since August 2010 and associate those documents with the claims file.

4.  The agency of original jurisdiction shall ask the Veteran to identify any private treatment that he may have had for his skin, lung/pulmonary, cervical spine, bilateral shoulder, left hip, peripheral neuropathy, headaches, and bilateral foot disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

5.  The agency of original jurisdiction shall schedule the Veteran for a VA comprehensive orthopedic examination with an appropriate physician different from the last examiner in order to determine whether his claimed cervical spine, bilateral feet, bilateral shoulder, and left hip disorders are related to service or his service-connected lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner must answer the following:

(a)  Cervical Spine: The examiner should specifically state the cervical spine disorders found, to include any arthritic condition thereof.  The examiner should then opine whether any disorder found at least as likely as not began in or are related to active service.  The examiner shall also opine as to whether it is at least as likely as not that arthritis of the cervical spine became manifest to a compensable degree within one year of separation from service.

The examiner should specifically address the instances of neck pain in the Veteran's service treatment records as well as the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

Regardless of any statements from the Veteran of any pre-existing condition, the examiner must find as conclusive fact that the Veteran was sound on entrance into service with regard to his cervical spine.  

The examiner should then opine whether the Veteran's cervical spine disorder, at least as likely as not, (i) was caused by; or (ii) is aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his service-connected lumbar spine disability, to include any abnormal weightbearing or gait as a result thereof.

(b)  Left Hip: The examiner should specifically state any left hip disorders found, to include any arthritic conditions thereof.  The examiner should then opine whether any disorder found at least as likely as not began in or is related to active service.  The examiner shall also opine as to whether it is at least as likely as not that arthritis of the left hip became manifest to a compensable degree within one year of separation from service.

The examiner should specifically address the lack of any hip pain or other symptomatology in the Veteran's service treatment records, as well as the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

Regardless of any statements from the Veteran of any pre-existing condition, the examiner must find as conclusive fact that the Veteran was sound on entrance into service with regard to his left hip.  

The examiner should then opine whether the Veteran's left hip disorder, at least as likely as not, (i) was caused by; or (ii) is aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his service-connected lumbar spine disability, to include any abnormal weightbearing or gait as a result thereof.

(c) Bilateral Shoulders: The examiner should specifically state any bilateral shoulder disorders found, to include any arthritic conditions thereof.  The examiner should then opine whether any shoulder disorder found at least as likely as not began in or is related to active service.  The examiner shall also opine as to whether it is at least as likely as not that arthritis of the shoulders became manifest to a compensable degree within one year of separation from service.

The examiner should specifically address the shoulder pain noted in the Veteran's service treatment records, as well as the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

Regardless of any statements from the Veteran of any pre-existing condition, the examiner must find as conclusive fact that the Veteran was sound on entrance into service with regard to his bilateral shoulders.  

The examiner should then opine whether the Veteran's bilateral shoulder disorder, at least as likely as not (i) was caused by; or (ii) is aggravated (e.g., permanently worsened beyond the normal progression of that disease) by (a) his service-connected lumbar spine disability, to include any abnormal weightbearing or gait as a result thereof; or (b) his claimed cervical spine disorder.

(d) Bilateral Feet: The examiner should specifically identify any bilateral foot disorders found, to include bilateral pes planus and any arthritic conditions thereof.  

Regardless of any statements from the Veteran of any pre-existing condition, the examiner must find as conclusive fact that the Veteran's bilateral pes planus was not sound on his entrance into active service, but that he is sound on entrance into service with regards to any other bilateral foot disorder.  

(a) Regarding the Veteran's bilateral pes planus, the examiner should opine whether the Veteran's bilateral pes planus was clearly aggravated (e.g., permanently worsened beyond the normal progression of that disease) during  active service.

The examiner should specifically address first whether there was any increase in bilateral pes planus symptoms or in his bilateral pes planus disorder during those periods of active service.  Only if an increase in symptoms or his disorder is found, the examiner should then opine whether any increase was due to service or whether such was a result of the normal progression of the disease.  

In so discussing, the examiner should address the Veteran's lay statements regarding symptomatology experienced during active service and continuity of symptomatology after discharge from service.  

Regarding any other bilateral foot disorders, the examiner should then opine whether any disorders found, at least as likely as not, began in or are related to active service. 

The examiner should specifically address the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

Regardless of the above opinions, the examiner should then opine whether the Veteran's bilateral foot disorders, including bilateral pes planus, at least as likely as not (i) were caused by; or (ii) are aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his service-connected lumbar spine disability, to include any abnormal weightbearing or gait as a result thereof.

For all of the above claimed disorders, the examiner must interview the Veteran and obtain an extensive medical history with regard to his specific injuries in service, as alleged, and any continuous symptomatology he has experienced since active service, with respect to each individually claimed disorder.  

The examiner should specifically discuss the June 2003 
and April 2012 VA examination reports and the findings and conclusions therein, as appropriate.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  The agency of original jurisdiction shall schedule the Veteran for a VA neurological examination in order to determine whether any peripheral neuropathy disorder of his bilateral upper and/or lower extremities is due to service or a service-connected disability.  The claims file  must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should then opine as to whether any peripheral neuropathy disorder found at least as likely as not began in or is otherwise the result of his active service, to include his presumed exposure to herbicides therein.  

The examiner is to take as conclusive fact that the Veteran is presumed exposed to herbicides as a result of his active service in the Republic of Vietnam.

The examiner should specifically address the Veteran's lay evidence regarding any onset of symptomatology as well as any continuity of symptomatology since discharge from service, as appropriate.  

The examiner should then opine whether the Veteran's peripheral neuropathy (i) was caused by or (ii) is aggravated (i.e., permanently worsened beyond the normal progression of that disease) by (i) his lumbar spine disability, to include any abnormal weightbearing or gait as a result thereof; or (ii) his claimed cervical spine disorder.  

In so discussing, the examiner should specifically discuss whether such neuropathy found is related to the Veteran's service-connected lumbar spine disability and claimed cervical spine disorder (e.g., radiculopathy of the lumbar and cervical spines).

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  The agency of original jurisdiction shall schedule the Veteran for a VA dermatological examination in order to determine whether any skin disorders are due to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should identify all skin disorders found, to include (1) a penile lesion noted in the claims file; (2) actinic keratoses; and (3) folliculitis with recurrent pustular cysts.  

The examiner should then opine as to whether any skin disorder found, including the three above noted disorders, at least as likely as not, began in or is otherwise the result of his active service, to include his presumed exposure to herbicides therein.  

Regardless of any statements from the Veteran of any pre-existing condition, the examiner must find as conclusive fact that the Veteran was sound on entrance into service with regards to his skin condition.  The examiner is also to take as conclusive fact that the Veteran is presumed exposed to herbicides as a result of his active service in the Republic of Vietnam.

The examiner should specifically address the September 1966 treatment record for tinea cruris and ringworm in his service treatment records, as well as the Veteran's lay evidence regarding any onset of symptomatology as well as any continuity of symptomatology since discharge from service, as appropriate.  The examiner should also address the June 2003 and March 2012 VA examination reports and the findings and conclusions therein, as appropriate.

With regard to the penile lesions, the examiner should specifically address whether the Veteran's current skin disorder is related to his noted tinea cruris in service.

Regarding the folliculitis, the examiner should additionally address the apparent familial history of this disorder between the Veteran and his father.  The examiner should additionally address the Veteran's contentions that both he and his father were potentially exposed to clothes that were washed in water from the Republic of Vietnam, which he contends had herbicides in it.

All opinions must be accompanied by an explanation.  If 
the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  The agency of original jurisdiction shall schedule the Veteran for a VA respiratory/pulmonary examination in order to determine whether any lung/pulmonary disorders are due to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including a pulmonary functions test (PFT), should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify all respiratory/pulmonary disorders found, to include bronchiectasis.  

The examiner should then opine as to whether any respiratory/pulmonary disorders found, including bronchiectasis, at least as likely as not, began during service, within one year of service, or is otherwise the result of his active service, to include his presumed exposure to herbicides therein.

Regardless of any statements from the Veteran of any pre-existing condition, the examiner must find as conclusive fact that the Veteran was sound on entrance into service with regards to his pulmonary/respiratory condition.  The examiner is also to take as conclusive fact that the Veteran is presumed exposed to herbicides as a result of his active service in the Republic of Vietnam.
The examiner should specifically address the Veteran's lay evidence regarding any onset of symptomatology as well as any continuity of symptomatology since discharge from service, as appropriate.  The examiner should also address the June 2003 and March 2012 VA examination reports and the findings and conclusions therein, as appropriate.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

9.  The agency of original jurisdiction shall then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

10.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


